COVINGTON                                                                                                                 Covington & Burling LLP
                                                                                                                          The New York Times Building
BEIJING   BRUSSELS   DUBAI   FRANKmR~T=J~~~;;;::::======:::;,                                                             620 Eighth Avenue
LONDON    LOS ANGELES   NEW YORK        PUSD.&SDNY                                                                        NewYork, NY 10018-1405
SAN FRANCISCO   SEOUL    SHANGHAI       ~~~GTON                                                                           T +1 212 8411000
                                        UULUMENT
                                        f LEC'TRO'.\!ICALLY FILED
                                        OOC#:
                                    I   n \ I F r---J(-,F-.D-:-;-I"/             3:::-:/:--./-w--
ViaECF                          · ---:-:::~--:_::-:_:--:_::::_:::-:::            '.'.::'!;
                                                                   ...:;_'.:1_1';_                                  :JI
                                                                                      __ t;.,~:::-~_::_._:::_..::~_::
                                                                                                                  ___     January 30,   2020

Hon. Ronnie Abrams
United States District Judge
Thurgood Marshall U.S. Courthouse
40 Foley Square, Room 2203
New York, NY 10007


          Re: Lafarge Canada Inc., et al., v. American Home Assurance
               Co., et al., No. 15-cv-8957

Dear Judge Abrams:

       This firm represents plaintiffs Lafarge Canada Inc. and Lafarge North America Inc. in
the above-referenced action, which has been stayed pursuant to the Court's Opinion & Order
dated March 31, 2018 (Dkt. No. 110). We submit this joint letter on behalf of all parties to
request that the Court adjourn the status conference scheduled for Friday, February 7 to a date
in June 2020.

         In my letter to the Court dated October 11, 2019, the parties jointly requested that the
Court set a status conference in February because the Quebec Court of Appeal had not yet ruled
on the pending appeal of the Trois-Rivieres "Wave 1" action and because the first phase of the
trial of SNC Lavalin's contribution claims against Lafarge (the "Wave 1 Warranty" case) was still
ongoing.

       There still has been no rulings in the Wave 1 appeals, although it is hoped that the Court
of Appeal will rule by the Spring.

       The presentation of evidence in the first phase of the Wave 1 Warranty trial has
concluded, but the parties have not yet made their closing arguments, which are currently
scheduled for April. The judge in that case has indicated that he may wait to hear closing
arguments until after the Court of Appeal has ruled, which might further delay those
proceedings.

        Because there have been no determinations affecting liability in the underlying litigation,
the parties submit that, in the interest of judicial economy, it would be appropriate to adjourn
the February 7 status conference until a date in June 2020, by which time there may have been
decisions in the Wave 1 appeals and/ or the Wave 1 Warranty case.
COVINGTON

Hon. Ronnie Abrams
January 30, 2020
Page2


       As has been the case with previous adjournments, the parties propose that they be
permitted to apply for a lift of the Court's stay in this action before the proposed status
conference should there be a development justifying such relief.

                                                                   Respectfully submitted,

                                                                   s/ Bert Wells
                                                                   Bert Wells

cc:     All counsel of record (by ECF)




         Application granted. The status
         conference scheduled for February 7,
         2020 is hereby adjourned to June 8, 2020
         at 11 :30 A.M. The parties shall submit a
         joint status letter no later than June 1,
         2020.

         SO ORDERED.



                         1
